Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 12-15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 12, and 22, the recitation of “…the outer T-shaped mounting flange is monolithic with the body” does not appear to have explicit support in the originally filed specification. The specification discusses the inner and outer flanges being formed integrally with the body; although integral may encompass being monolithic, the specification does not explicitly discuss the flanges being monolithic.
Claims 2-5, 8-9, 13-15, 17-21, and 23-24 are also rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 12-15, 17-18, and 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al (US 5,056,738), in view of Milburn et al. (US 7090463 B2), McDonald et al(US 8734101 B2), and Moinz et al (US 2008/0072569 A1) hereinafter Me, Mi, Mc, and Mo respectively. 
	Regarding Claim 1, Me discloses a strut for a gas turbine engine defining a circumferential direction, the strut defining a span and comprising: 
a body defining a first side and an opposite second side (see opposing sides 36, figure 2 also reproduced below), the first side spaced from the second side along the circumferential direction of the gas turbine engine (10, figure 1 also reproduced below) when installed in the gas turbine engine (see figure 1), the body comprising an inner section, a middle section, and an outer section arranged in series order along the span of the strut (see strut 26, figure 1) , the inner section, middle section, and outer section each defining a thickness between the first and second sides (see strut 26, figure 1), 

    PNG
    media_image1.png
    406
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    247
    499
    media_image2.png
    Greyscale

wherein the body further defines an inner end (see hub-end of 26, figure 1) and an outer end (see casing/frame end 12 of 26, figure 1), wherein the strut defines a midline extending from the inner end to the outer end through a thickest portion of the body, wherein the thicknesses of the inner section, middle section, and outer section are measured through the midline, and wherein the midline is located proximate an aft end of the strut (see strut 26, figure 1, which has a similar cross-section to that of Applicant’s figures 6-8), and 
wherein the body defines a cavity (see any of cells 48, figure 2) between the first side and the second side extending substantially from the inner end to the outer end (cells 48 extends through the span of the strut 26, figure 2).  

Mi relates to a fan outlet guide vane/strut which is in the same field of endeavor as the claimed invention and teaches of a guide vane (100, figure 5 also reproduced below) with a profile where the thickness of the middle section (see 13b, figure 5) being greater than the thicknesses of the inner section (13c) and greater than the thickness of the outer section (13a).

    PNG
    media_image3.png
    446
    222
    media_image3.png
    Greyscale

Mc relates to an outlet guide vane/strut which is in the same field of endeavor as the claimed invention and teaches of an outlet guide vane comprising an outer T-shaped mounting flange (110, 112, figure 5 also annotated below) formed integrally with the body 

    PNG
    media_image4.png
    440
    387
    media_image4.png
    Greyscale

Mo relates to an outlet guide vane which is in the same field of endeavor as the claimed invention and teaches of a strut (100, figure 3 also reproduced below) with a mounting flange (104) being monolithic with the body (see flange 104 being cast/forged with body, Para 21).

    PNG
    media_image5.png
    724
    429
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me and have the thickness of the middle section being greater than the thickness of the inner section and greater than the thickness of the outer section as taught by Mi, for the purposes of providing for a central section with greater stiffness and narrower ends to provide reduction in material weight, and cost of the assembly (see Col 5, Lines 6-11). 
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me in view of Mi, and comprise an outer T-shaped mounting flange formed integrally with the body at the outer end of the body, as taught by Mc, for the purposes of providing a secured means for attaching the strut to the gas turbine casing.
It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me in view of Mi and 
Regarding Claim 2, Me in view of Mi, Mc, and Mo discloses and teaches all of the limitations of Claim 1 as discussed above but is silent on the strut being formed of a composite material.
Mc further teaches of a composite outlet guide vane (38, figure 1 and Col 4 Lines 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the strut of Me be formed of a composite material as taught by Mc, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding Claims 3, Me in view of Mi, Mc, and Mo discloses and teaches all of the limitations of Claim 1 as discussed above but does not explicitly disclose that the thickness of middle section is at least ten percent (10%) greater than the thicknesses of the inner section and of the outer section.
Mi further teaches that there is a nonlinear variation in the chordal thickness between the vane ends and that the outer and innermost sections of the guide vane/strut are narrower than the chordal thickness between the ends, and that the greater chordal thickness at central portions provides greater stiffness whilst the solid material ends 20, 21 are narrower, so require less material with consequential reductions in material weight 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me and have the thickness of middle section be at least ten percent (10%) greater than the thicknesses of the inner section and of the outer section, as the chordal thickness is an art recognized result effective variable which could be optimized through routine experimentation for increasing stiffness while reducing weight of the assembly as discussed above.
Regarding Claims 4, Me in view of Mi, Mc, and Mo discloses and teaches all of the limitations of Claim 1 as discussed above but does not explicitly disclose that the thickness of middle section is at least fifteen percent (15% ) greater than the thicknesses of the inner section and of the outer section.
Milburn further teaches that there is a nonlinear variation in the chordal thickness between the vane ends and that the outer and innermost sections of the guide vane/strut are narrower than the chordal thickness between the ends and that the greater chordal thickness at central portions provides greater stiffness whilst the solid material ends 20, 21 are narrower and so require less material with consequential reductions in material weight for the fan outlet guide vane (Col 5, lines 5-11), i.e. the chordal thickness of the inner, middle, and outer sections of the vane are an art recognized result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me and have the thickness of middle section be at least fifteen percent (15% ) greater than the thicknesses of the inner 
Regarding Claims 5, Me in view of Mi teaches the inner section comprising an inner thirty percent of the span of the strut, wherein the middle section comprises a middle forty percent of the span of the strut, and wherein the outer section comprises the outer thirty percent of the span of the strut (see Mi: figure 5 where the vane can be sectioned into three segments corresponding to the recited span percent).
Regarding Claims 8, Me in view of Mi discloses and teaches, that the thickness of the inner section is a minimum inner thickness of the inner section, wherein the thickness of the outer section is a minimum outer thickness of the outer section, and wherein the thickness of the middle section is a maximum thickness of the middle section (see modification of Claim 1).
Regarding Claims 9, Me in view of Mi, Mc, and Mo discloses and teaches all of the limitations of Claim 1 as discussed above, and further discloses that all of the hollow cavity is located entirely forward of the midline (see Me: 48, figure 2), but is silent on the outer T-shaped mounting flange including a mounting plate positioned opposite a mounting pad, and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange.
Mc further teaches that the outer T-shaped mounting flange includes a mounting plate (96, figure 5) positioned opposite a mounting pad (see annotated figure 5), and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange (see mounting pad arrangement, annotated figure 5).

Regarding Claims 12, Me discloses a strut assembly for a gas turbine engine defining a circumferential direction, the strut assembly comprising: 
an inner hub (28); 
an outer structural case (12); and 
a strut (26) extending between the inner hub and the outer structural case (see figure 1), the strut comprising a body and defining a span and a midline extending along the span through a thickest portion of the strut, the midline located proximate an aft end of the strut, the strut further defining a first side and an opposite second side, the first side spaced from the second side along the circumferential direction of the gas turbine engine when installed in the gas turbine engine, the strut comprising an inner section, a middle section, and an outer section arranged in series order along the span of the strut, the inner section, middle section, and outer section each defining a thickness between the first and second sides extending through the midline, 
wherein the body defines a cavity between the first side and the second side extending substantially from an inner end of the body to an outer end of the body (see figure 1, 2, and Claim 1 discussion).

Mi teaches of a guide vane (100, figure 5) with a profile where the thickness of the middle section (see 13b, figure 5) being greater than the thicknesses of the inner section (13c) and greater than the thickness of the outer section (13a).
Mo teaches of a strut (100, figure 3 also reproduced below) with a mounting flange (104) being monolithic with the body (see flange 104 being cast/forged with body, Para 21).
Mc teaches of outlet guide vane comprising an outer T-shaped mounting flange (110, 112, figure 5 also annotated below) formed integrally with the body (110 and 112 integral with body via bolts 107, figure 5) at the outer end of the body (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me and have the thickness of the middle section being greater than the thickness of the inner section and greater than the thickness of the outer section as taught by Mi, for the purposes of providing for a central section with greater stiffness and narrower ends to provide reductions in material weight and cost of the assembly (see Col 5, Lines 6-11). 
It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me in view of Mi and comprise an outer T-shaped mounting flange formed integrally with the body at the outer 
It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me in view of Mi and Mc, as taught by Mo, and have the outer T-shaped mounting flange be monolithic with the body. Doing so would allow for a simplification of the manufacturing process of the strut.
Regarding Claims 13, Me discloses that the midline extends from the inner end to the outer end (see 26, figure 1), and wherein all of the cavity is located entirely forward of the midline (see 48, figure 2).
Regarding Claims 14, Me in view of Mi discloses and teaches, that the thickness of the inner section is a minimum thickness of the inner section, wherein the thickness of the outer section is a minimum thickness of the outer section, and wherein the thickness of the middle section is a maximum thickness of the middle section (see modification of Claim 1).
Regarding Claims 15, Me in view of Mi discloses and teaches, that the thickness of middle section is at least 10% greater than the thicknesses of the inner section and of the middle section (see Claim 3 discussion).
Regarding Claim 17, Me in view of Mi, and Mc teaches that the T-shaped mounting flange (Mc: 110, 112, figure 5) comprises oppositely extending projections for mounting the strut (see figure 5), wherein the oppositely extending projections define a thickness (see figure 5), and wherein the thickness of the oppositely extending projections 
Regarding Claims 18, Me in view of Mi, Mc, and Mo discloses and teaches all of the limitations of Claim 12 as discussed above, and further discloses that the strut assembly is a forward strut assembly (see Me: 26, figure 1) for a fan section of the gas turbine engine configured to be located forward of a first stage of fan blades of the gas turbine engine (see Me: fan section formed by fan blades 16 of gas turbine engine 10, figure 1), but is silent on the outer T-shaped mounting flange including a mounting plate positioned opposite a mounting pad, and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange.
Mc further teaches that the outer T-shaped mounting flange includes a mounting plate (96, figure 5) positioned opposite a mounting pad (see annotated figure 5), and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange (see mounting pad arrangement, annotated figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer T-shaped mounting flange of Me in view of Mi, Mc, and Mo and include a mounting plate positioned opposite a mounting pad, and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange as taught by Mc, for the purposes of providing for a secure mating connection to the casing.
Regarding Claims 20, Me discloses that the strut assembly defines an inner hub radius and an outer structural case radius and wherein a ratio of the inner hub radius to 
Regarding Claims 22, Me discloses a gas turbine engine defining a radial direction and a circumferential direction and comprising: 
a fan (see fan formed by fan blades 16) comprising a plurality of stages of fan blades (16); and 
a strut assembly (see 26) located forward of the plurality of stages of fan blades of the fan (see figure 1) and comprising an inner hub (28); an outer structural case (12); and 
a forward strut (26) extending between the inner hub and the outer structural case (see figure 1), the strut comprising a body and defining a span and a midline extending along the span through a thickest portion of the strut, the midline located proximate an aft end of the strut, the strut further defining a first side and an opposite second side, the first side spaced from the second side along the circumferential direction of the gas turbine engine when installed in the gas turbine engine, the strut comprising an inner section, a middle section, and an outer section arranged in series order along the span of the strut, the inner section, middle section, and outer section each defining a thickness between the first and second sides extending through the midline, 
wherein the body defines a cavity between the first side and the second side extending substantially from an inner end of the body to an outer end of the body (see figure 1, 2, and Claim 12 discussion), and wherein all of the cavity is located entirely forward of the midline (see figure 2, and Claim 9 discussion).
Me is silent on the thickness of the middle section being greater than the thickness of the inner section and greater than the thickness of the outer section; and wherein the 
Mi teaches of a guide vane (100, figure 5) with a profile where the thickness of the middle section (see 13b, figure 5) being greater than the thicknesses of the inner section (13c) and greater than the thickness of the outer section (13a).
Mo teaches of a strut (100, figure 3 also reproduced below) with a mounting flange (104) being monolithic with the body (see flange 104 being cast/forged with body, Para 21).
Mc teaches of outlet guide vane comprising an outer T-shaped mounting flange (110, 112, figure 5 also annotated below) formed integrally with the body (110 and 112 integral with body via bolts 107, figure 5) at the outer end of the body (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me and have the thickness of the middle section being greater than the thickness of the inner section and greater than the thickness of the outer section as taught by Mi, for the purposes of providing for a central section with greater stiffness and narrower ends to provide reductions in material weight and cost of the assembly (see Col 5, Lines 6-11). 
It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Me in view of Mi and comprise an outer T-shaped mounting flange formed integrally with the body at the outer end of the body, as taught by Mc, for the purposes of providing a secured means for attaching the strut to the gas turbine casing.

Regarding Claims 23, Me discloses that the strut assembly defines an inner hub radius and an outer structural case radius, and wherein a ratio of the inner hub radius to the outer structural case radius is less than about 1:4 (see radius extending from engine central axis to the hub and to the outer casing 12, figure 1).
Regarding Claims 24, Me in view of Mi, Mc, and Mo discloses and teaches all of the limitations of Claim 22 as discussed above, and further discloses that the forward strut of the strut assembly is configured with a guide vane (Me: 30, figure 1) positioned directly aft of the forward strut (see Me: figure 1), wherein the guide vane is rotatable about a guide vane axis (see Me: rotatable guide vane Col 3 Lines 25-27) and wherein the forward strut defines an airfoil cross- sectional shape (see Me: 26, figure 2) up to the aft end where it is configured with the guide vane (see Me: figure 1), but is silent on the outer T-shaped mounting flange including a mounting plate positioned opposite a mounting pad, and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange.
Mc further teaches that the outer T-shaped mounting flange includes a mounting plate (96, figure 5) positioned opposite a mounting pad (see annotated figure 5), and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange (see mounting pad arrangement, annotated figure 5).
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Me  in view of Mi, Mc, Mo, and in further view of Wanger (US 3861822 A), hereinafter referred to as W.
Regarding Claim 19, Me in view of Mi, Mc, and Mo discloses and teaches all of the limitations of Claim 12 as discussed above, and further discloses the strut is a first strut of a plurality of struts (see Me: 26, figure 1). The modification does not explicitly disclose that the plurality of struts includes between thirteen and twenty-one struts.
W relates to inlet guide vanes/struts which is in the same field of endeavor as the claimed invention and teaches that it is conventional to have eighteen vanes for a gas turbine engine flow duct (Col 2, line 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include eighteen struts as taught by W for the purposes of providing a known configuration including the number of struts in a gas turbine engine.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Me  in view of Mi, Mc, Mo and in further view of Lamicq et al (US 2016/0160874 A1), hereinafter referred to as L.
Regarding Claims 21, Me in view of Mi, Mc, and Mo discloses and teaches, all of the limitations of Claim 8 as discussed above, but is silent on the inner section further defining a maximum inner thickness at the inner end greater than the minimum inner thickness, and wherein the outer section further defines a maximum outer thickness at the outer end greater than the minimum outer thickness.
L relates to an airfoil profile for a guide vane which is in the same field of endeavor as the claimed invention and teaches of a an airfoil with an inner section further defining a maximum inner thickness at the inner end (thickness at 0%, figure 3 also reproduced below) greater than the minimum inner thickness (thickness at about 30%, figure 3), and wherein the outer section further defines a maximum outer thickness at the outer end (thickness at 100%, figure 3) greater than the minimum outer thickness (thickness at about 75%, figure 3).

    PNG
    media_image6.png
    661
    442
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil profile of the strut of Me in view of Mi, by incorporating the teaching of L, and have the inner section further define a maximum inner thickness at the inner end greater than the minimum inner thickness, and wherein the outer section further defines a maximum outer thickness at the outer end greater than the minimum outer thickness. Doing so would provide more surface area for attachment purposes.
Response to Arguments
	With respect to the 112(a) rejections in the prior Office Action, Applicant argues:
“paragraph [0037] of the specification clearly states that "the outer mounting flange 84, configured for the embodiment depicted as a T-shaped flange, is formed integrally with the body 76 of the strut 66 at the outer end 80 of the strut 66". Furthermore, Figure 4 of the specification clearly illustrates the outer T-shaped mounting flange 84 being monolithic with the body 76.” 
The Examiner respectfully notes that “integral” does not necessarily mean monolithic, and two structural pieces may be integral together but not monolithic. With respect to the illustrated Figure 4, the Examiner respectfully notes, that figure 4 is only a side view of the T-shaped flange and does not provide enough detail where it can be ascertained that the flange is monolithic with the body. 
With respect to the prior art rejections of Claims 1, 12, and 22, Applicant’s arguments are directed to the limitation of, “the strut further comprises an outer T-shaped mounting flange formed integrally with the body at the outer end of the body, and wherein the outer T-shaped mounting flange is monolithic with the body” to which Applicant argues that Moinz was relied upon to teach the limitation. The Examiner respectfully notes, that McDonald et al (US 8734101 B2) and Moinz et al (US 2008/0072569 A1) truncated as Mc and Mo were both relied upon to teach the limitation. The McDonald reference number was inadvertently not included in the rejection statement and is a typographical error to which the Examiner apologizes.  However, the prosecution history includes the McDonald reference which was used to reject similar limitations present in Claim 2 of Final Rejection mailed 5/15/2020 and the same annotated figure has been used in the previous Office Action. Thus, McDonald 
With respect to Applicant’s arguments with respect to Claims 9, 18, and 24, Applicant argues that the amended limitation of, “the outer T-shaped mounting flange includes a mounting plate positioned opposite a mounting pad, and wherein the mounting pad is located between the mounting plate and the outer T-shaped mounting flange” is not disclosed or taught by the cited references. The Examiner respectfully disagrees, and as discussed above with reference to annotated figure 5, McDonald teaches this limitation. Furthermore, the Examiner notes, that the term “between” is broad, and as currently recited does not adequately distinguish over McDonald.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745